Citation Nr: 1745155	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-07 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Appellant served in the New Philippine Scouts from July 15, 1946, to April 7, 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO), which denied the Appellant's claim for nonservice-connected VA pension benefits on the basis of lack of legal entitlement under the law.

The Board denied the Appellant's claim in December 2012.  The Appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). In an August 2016 Memorandum Decision, the Court vacated the Board's denial and remanded the appeal.

In April 2017, this matter was last before the Board.  At that time, the Board remanded the matter to afford the Veteran a hearing before the Board.  Following that remand, the Veteran withdrew his hearing request.  Accordingly, the matter is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the appellant served in the New Philippine Scouts from July 15, 1946, to April 7, 1949.  This is not in dispute.  Also not in dispute is that the appellant is a United States citizen at birth.  The appellant contends that his service in the New Philippine Scouts, which he entered as a United States citizen, falls outside of the purview of the section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (Pub. L. No. 79-190, § 14)(the "Recruitment Act Section 14") and 38 U.S.C. § 107 (the "Rescission Act").  

A review of the record indicates that the appellant's mother was a U.S. citizen, while his father was not.  This indicates that the appellant potentially held dual citizenship.  As the appellant pointed out in his briefs to the Court, VA has not sought any personnel records, rather relying on a service department record to determine the circumstances of his service in the New Philippine Scouts.  Accordingly, and given the indication of possible dual citizenship, the Board concludes that a remand for development of personnel records is necessary to shed light on the nature of the appellant's citizenship status at the time he enlisted in the New Philippine Scouts.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center, the Personnel Information Exchange System, and/or any other appropriate source, and request the appellant's complete service personnel records.  All attempts to obtain these records should be noted in the claims file, and the appellant should be notified of any unsuccessful efforts.  The appellant should also be advised to submit any service personnel records, or other pertinent information, in his possession in support of his claim.

2.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the appellant, issue a Supplemental Statement of the Case.  Allow the appropriate time for response.  Then, return the case to the
Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




